DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an optical signal transceiver fixed to an end point of the mounting line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the mobile work device is configured to be supplied with power from each of the component mounting machines arranged along the mounting line, the power being supplied in a non-contact manner” as described in 

Claim Objections
Claim 9 is objected to because of the following informalities: claim 9 requires “an optical signal transceiver fixed to an end portion of the mounting line.” However, Fig. 1 shows the transceiver 86 is spaced apart from the mounting line 12. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iisaka et al. (US10561050B2), which is equivalent to WO2016/035145 with publication date of Mar. 10, 2016, in view of Saini et al. (High Speed Broadband Communication System of Moving Trains using Free Space Optics, 2016).
	Regarding 8, Iisaka et al. discloses A component mounting system (Fig. 1) comprising: 
	a mounting line (Fig. 1; the component mounting system 10 comprising a plurality of the component mounting machine 35) in which multiple component mounting machines (Fig. 1; the plurality of the component mounting machine 35), each including a component supply device (Fig. 1; the cassette-type feeder 11), are arranged along a predetermined direction (Fig. 1; the plurality of the component mounting machine 35 are arranged in X-direction as shown); 
	a mobile work device (Fig. 1; the exchanging robot 45), being configured to move along the predetermined direction (Fig. 1; Column 7, line 67 – Column 8, line 2; the exchanging robot 45 to move in the left-right direction (the X-direction) along the component mounting machines 35), which at least replenishes or collects the component supply device to or from each component mounting machine (Fig. 1; Fig. 2; Column 7, lines 54-63; an exchanging robot 45 is provided in the feeder switching area 42. ; and 
	a management device (Fig. 1; Fig. 10; the production management device of component mounting system 70) configured to transmit a signal to the mobile work device via a communication path (Fig. 1; Fig. 10; Column 10, lines 38-46; the control device 80 of the automatic feeder exchanging system 34 is connected to the production management device 70 of the component mounting system 10 by a network, the operations of the exchanging robot 45 are controlled based on production management information such as board type switching information which is transmitted from the production management device 70 of the component mounting system 10).
	However, Iisaka et al. does not expressly disclose the communication path is an optical wireless communication path provided along the predetermined direction.
	Saini et al. discloses the communication path is an optical wireless communication path provided along the predetermined direction (Fig. 1; Page 2, Section II, System Setup, left column, first paragraph; The optical transmitter transmits signal along the rail track as shown. The system consists of various Base Stations (BS) which are positioned along the train track. Each BS has a transmitter which emits an optical beam which covers the train entirely. The transceivers are mounted on the roof of the train coaches as shown in Fig. 1). (Saini et al. teaches an optical communication system that make it possible to communicate with moving machine along a fixed rail track. Now, Iisaka et al. discloses that the exchanging robot 45 moves along the X-axis rail 71 (see, Fig. 8; Column 8, lines 3-6). That is why Saini et al. illustrates the best way to implement the optical communication system with the moving machine along a fixed rail).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present system to implement the optical communication between the component mounting system and the exchanging robot, as taught by Saini et al. One of ordinary skill in the art would have been motivated to do so because optical communication provides more secure communication. Optical communication is also free from electromagnetic interference and radio-frequency interference while providing higher data transmission capability. Furthermore, free space optical communication reduces system cost because it does not require copper cables.
	Regarding claim 9, the present combination discloses The component mounting system according to claim 8, as described and applied above, wherein the management device is connected with an optical signal transceiver fixed to an end portion of the mounting line (Saini et al., Fig. 1; the transmitter is fixed at the end point of the rail track as shown), and wherein the mobile work device is connected with the optical signal transceiver via the optical wireless communication path (Saini et al., Fig. 1; Page 2, Section II, System Setup, left column, first paragraph; The transceivers are mounted on the roof of the train coaches as shown in Fig. 1. (In combination with Iisaka et al., it is the exchanging robot 45 that is moving along the rail)) and is configured to move towards and away from the optical signal transceiver (Iisaka et al., Fig. 8; Column 7, line 67-Column 8, line 3; the exchanging robot 45 moves in the left-right direction (the X-direction) along the component mounting machines 35 which are lined up).
	The present combination discloses the claimed invention except for the transceiver rather than a transmitter of Saini et al. The examiner takes an official notice that transceiver is well-known in the art. It would have been obvious to one of ordinary skill in the art to have replaced the transmitter of Saini et al. with a transceiver in order to provide the bidirectional optical communication. 
	Regarding claim 10, the present combination discloses The component mounting system according to claim 9, as described and applied above, wherein a work device set including the mobile work device (Iisaka et al., Fig. 1; the exchanging robot 45), the optical signal transceiver (Saini et al., Fig. 1; the transmitter is fixed at the end point of the rail track as shown), and the optical wireless communication path is provided (Saini et al., Fig. 1; the optical communication path is shown) on each of a first end side and a second end side of the mounting line (Iisaka et al. Fig. 12; Column 14, lines 36-40; two exchanging robots (a first exchanging robot 91 and a second exchanging robot 92) which perform the feeder exchange work before and after the board type switching in relation to two adjacent component mounting machines 35 are provided).
The present combination discloses the claimed invention except for the second transceiver. However, the claim limitations only introduce the mere duplication of essential working parts without any unexpected result or an unexpected advantage. 
According to MPEP 2144.04 section VI, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the second transceiver.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, the present combination discloses The component mounting system according to claim 10, as described and applied above, wherein the mobile work devices provided individually on the first end side and the second end side of the mounting line are configured to move on a same straight line in the predetermined direction (Iisaka et al., Fig. 1; Fig. 12; Column 7, line 67 – Column 8, line 2; the exchanging robots 91 and 92 move in the left-right direction (the X-direction) along the component mounting machines 35 along the rail 71).
	Regarding claim 12, the present combination discloses The component mounting system according to claim 11, as described and applied above, wherein the management device is configured to control movements of the mobile work devices on the first end side and the second end side of the mounting line (Iisaka et al., Fig. 1; Fig. 10; Column 10, lines 38-46; the control device 80 of the automatic feeder exchanging system 34 is connected to the production management device 70 of the component mounting system 10 by a network, the operations of the exchanging robot 45 are controlled based on production management information such as board type switching information which is transmitted from the production management device 70 of the component mounting system 10) so that the mobile work devices are separated from each other by a predetermined inter-device distance or greater (Iisaka et al., Fig. 12; the exchanging robots 91 and 92 are separated by a predetermined inter-device distance as shown).
	Regarding claim 13, the present combination discloses The component mounting system according to claim 8, as described and applied above, wherein the mounting line is configured such that the number of the component mounting machines can be increased or decreased (Iisaka et al., Fig. 1; Fig. 11; Fig. 12; the number of component mounting machines 35 is increased or decreased as shown).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iisaka et al. (US10561050B2), which is equivalent to WO2016/035145 with publication date of Mar. 10, 2016, and Saini et al. (High Speed Broadband Communication System of Moving Trains using Free Space Optics, 2016) in view of Chen et al. (Cost-Effectiveness Comparison of Coupler Designs of Wireless Power Transfer for Electric Vehicle Dynamic Charging, 2016).
	Regarding claim 14, the present combination discloses The component mounting system according to claim 8, as described and applied above.
	However, the present combination does not expressly disclose the device is configured to be supplied with power from the machines arranged along the line, the power being supplied in a non-contact manner.
	Chen et al. discloses the device (Fig. 5; the vehicle) is configured to be supplied with power from the machines arranged along the line (Fig. 5; the transmission coils are located along the moving path of the vehicle as shown), the power being supplied in a non-contact manner (Fig. 5; Page 7, section, 3.1 System Configuration, first paragraph; Fig. 5 shows the schematic of the EV dynamic charging system, which consists of the power source, the transmitting coils, the receiving coil, the driving and charging system, and the auxiliary devices. In this way, the EV dynamic charging system allows the EV to pick up the continuous electrical energy from the power source).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add non-contact power transfer mechanism, as taught by Chen et al., in the present combination in order to wirelessly transfer power that would reduce or eliminate the need for electrical wires. Wireless transmission is useful to power electrical devices where interconnecting wires are inconvenient, hazardous, or are not possible. Since the exchanging robot of Iisaka et al. is mobile machine, the electrical wires can be hazardous if not inconvenient, and thus one of ordinary skill in the art would have been motivated to implement the wireless power transfer mechanism.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAI M LEE/Examiner, Art Unit 2636